PELHAM, J.
The defendant ivas indicted for obtaining the signature of one Mingo White to a note by. false pretenses, in violation of the provisions of section 6921 of the Criminal Code.
On the trial, Mingo White as a witness for the state testified to the circumstances under which his signature was obtained, ivhereupon the solicitor asked the witness if he had to pay the note, and he testified that he did. The defendant made seasonable objection to this question, and reserved an exception to the court’s action in overruling the objection and refusing to exclude the answer. The offense ivas complete, if committed at all, at the time the signature was obtained to the note. If the signature ivas obtained to the note by means of false pretenses with intent at the time to injure or defraud, this constitutes the offense prohibited by, the statute; and, if he repented afterwards and paid the debt evidenced by the note, he would be none the less guilty by reason thereof; or should he have obtained the signature without an intent to injure or defraud at the time, *238and afterwards through neglect or misfortune failed to pay it,' and the person whose signature he obtained did pay it, this would not make him guilty of an intent to injure or defraud at the time of obtaining the signature.
The court was in error in overruling the defendant’s objection to the question. — Meek v. State, 117 Ala. 116, 122, 23 South. 155; McIntyre v. State, 1 Ala. App. 200, 204, 55 South. 639. For the same reason the court Avas in error in permitting the witness to testify over the objection of defendant that the defendant had never paid the note in question.
The mortgage executed by the defendant introduced in evidence Avas competent for the purpose of shOAving that the defendant had parted with the title to the land in question, and the conveyance by the mortgagee to a third person was probably competent along the same lines; yet this is doubtful, as the defendant’s connection Avith the latter transaction is not shown by anything set out in the bill of exceptions. The certified copy of the mortgage Avas properly admitted under the provisions of the federal statutes. — 3 Fed. St. Ann. p. 37, § 905. The certified copy of the statutes of Tennessee Avas properly admitted.- — Code, § 3888.
We do not think the evidence set out in the record justified the court in giving the general charge for the state. Even though it is Avithout conflict, different inferences might be draAvn from the evidence, and, where the facts testified to by the witnesses pointing to the guilt of the accused rest in inferences that are'to he draAvn from them, it is not proper for the court to give the general charge for the state, predicated upon a belief of the testimony by the jury. — Taylor v. State, 121 Ala. 24, 25 South. 689. Granting that there was uncon-tradicted proof of the signature having been obtained *239by false pretenses, from which no conflicting contra inference might he drawn, still the question of whether the defendant obtained the signature with an intent to injure or defraud should not have been taken from the jury. “The jury is the only proper tribunal to draw inferences from the proof. — W. U. Tel. Co. v. Louisell, 161 Ala. 281 [50 South. 87]”; Nichols v. State, 4 Ala. App. 115, 58 South. 681.
For the errors pointed out, the case must be reversed.
Reversed and remanded.